DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Raz et al. (US 2020/0242505 A1) and Kushnir et al. (US 2020/0202210 A1).
Raz teaches determining whether data including in a dataset has data drift relative to a first dataset based on a difference in a result confidence distribution between the first dataset and the second dataset (see abstract) including using statistical testing, for example, based on results of a statistical test, the presence of data drift between training data and in production data may be determined (see paragraph [0020] and Fig. 1).
Kushnir teaches a training unit that generates and trains a neural network to predict labels (see paragraph [0031]) including predicting labels for test data (see paragraph [0032]) and predicting labels for a pool data set (see paragraph [0033]).
Claim 1 is allowed because Raz and Kushnir do not teach a computer-implemented method for detecting dataset shift between a training dataset and a test dataset, the method comprising: training a scoring function using a pooled dataset, the pooled dataset including a union of the training dataset and the test dataset; obtaining an outlier score for each instance in the training dataset and the test dataset based at least in part on the scoring function; assigning a weight to each outlier score based at least in part on training contamination rates; determining a test statistic based at least in part on the outlier scores and the weights; determining a null distribution of no dataset shift for the test statistic; determining a threshold in the null distribution; determining whether the test statistic is greater than or equal to the threshold; and when the test statistic is greater than or equal to the threshold, identifying dataset shift between the training dataset and the test dataset.
Claims 2-20 are allowed based on their dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 19, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647